A lease of certain premises in the village of Cassopolis by plaintiffs to defendant contained the following provisions:
"The said tenant shall have the right and privilege to lease the said property on the terms provided herein for a further period of four years at the expiration hereof, subject to the conditions herein stated. * * *
"This lease and renewals thereof is made subject to the right of the landlords to sell such building after one year from the date hereof." *Page 48 
During the third year the plaintiffs sold the premises and sought to terminate the lease. The trial court entered a judgment for restitution. Defendant seeks review by writ of error.
Defendant's right to possession and occupation 'of the premises was conditional on plaintiffs' making sale thereof, and terminated when such sale was made. Wallace v. Bahlhorn,68 Mich. 87; Harwood v. Williams, 161 Mich. 368.
The judgment is affirmed.
NORTH, C.J., and FEAD, FELLOWS, WIEST, CLARK, McDONALD, and POTTER, JJ., concurred.